DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 13 July 2022.  As directed by the amendment: claims 1, 4, 8, 18, 20, 22, 28, 29, and 68 have been amended; claims 3, 21, and 56-60 have been cancelled; and no claims have been added. Thus, claims 1, 2, 4-20, 22-48, 61-72, and 75-78 are presently pending in this application. Applicant’s arguments regarding the drawing objections are persuasive and the drawing objections have been withdrawn. Applicant’s amendments to the Claims have overcome each and every claim objection and rejection made in the previous office action.
	Upon further search, a new reference to Horvath et al (US 2015/0133946) was found to read on previously indicated allowable claim 39. The appropriate rejection is made below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvath et al (US 2015/0133946).
Regarding claim 39, Horvath discloses:
A delivery device (100; Fig. 1B), comprising: a device housing (160; Fig. 3); a device actuator (162) that is rotatably mounted (¶0184; Figs. 15A-15E – pin 182 of actuator 162 moves rotationally through groove 172 of the housing 160) relative to the device housing (160); a needle (120; Figs. 16A-16E) having a needle lumen (opening in needle 120); and a plunger (300 – shunt 300 is a cylindrical reciprocating element that moves through needle 120 and can therefore be interpreted as a plunger) that is configured to move through the needle lumen (Figs. 16A-16C; ¶0199), wherein rotation of the device actuator (162) causes the plunger (300) to move through the needle lumen (¶0198 – rotation of actuator 162 with respect to the device housing 160 results in movement of plunger 300 as demonstrated in Figs. 16A-16E).  
Regarding claim 40, Horvath discloses:
The delivery device (100) of claim 39, wherein the device actuator (162) has a rotation axis that is parallel with an extension direction of the plunger (300) (Figs. 15A-15E – the rotation axis of actuator 162 is the longitudinal axis of housing 160, which is the same direction as the extension of plunger 300 seen in Fig. 16D).  
Allowable Subject Matter
Claims 1, 2, 4-20, 22-38, 61-72, and 75-78 are allowed.
Claims 41-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Shue et al (US 2006/0100577), fails to disclose or make obvious a device as described in claim 1. Specifically, Shue fails to disclose or make obvious a delivery device, in combination with all of the other elements of the claim, comprising “a needle having a needle lumen; and a plunger that is configured to move through the needle lumen” and “wherein movement of the needle occurs simultaneously with movement of the plunger.” Shue teaches a syringe device with a plunger element (514) that moves through the lumen of a needle (2) and further teaches both the needle assembly (2) and the plunger assembly (51) moving in a retraction direction together (Fig. 6). However, the claim requires movement of the needle in a retraction direction and the plunger in a deployment direction that is opposite the retraction direction. Claioms 2 and 4-19 are allowed for incorporating the above limitations due to their respective dependencies on claim 1.
The closest prior art of record, Shue, fails to disclose or make obvious a device as described in claims 20 and 68. Specifically, Shue fails to disclose or make obvious a delivery device, in combination with all of the other elements of the claim, comprising “a needle having a needle lumen,” “4 of 14a plunger that is configured to move through the needle lumen,” and “actuation of the device actuator causes the needle to move a first distance relative to the outer shaft and causes the plunger to move a second distance relative to the outer shaft, the first distance being different from the second distance, and wherein the first distance is smaller than the second distance.” Shue teaches a syringe device with a plunger element (514) that moves through the lumen of a needle (2) and further teaches both the needle assembly (2) and the plunger assembly (51) moving in a retraction direction together (Fig. 6). However, the claim requires movement distance of the needle to be less than movement distance of the plunger. In Shue, at best, the movement distance of the two elements is the same.
The closest prior art of record, Horvath et al (US 2015/0133946), fails to disclose or make obvious a device as described in claims 20 and 68. Specifically, Horvath fails to disclose or make obvious a delivery device, in combination with all of the other elements of the claim, comprising “a needle having a needle lumen,” “4 of 14a plunger that is configured to move through the needle lumen,” and “actuation of the device actuator causes the needle to move a first distance relative to the outer shaft and causes the plunger to move a second distance relative to the outer shaft, the first distance being different from the second distance, and wherein the first distance is smaller than the second distance.” Horvath teaches an inserter device (Fig. 3) with a plunger (300; Figs. 16A-16E) that moves through the lumen of a needle (120). However, the plunger (300) has a plunger drive element (162) and the needle (120) has a needle driver (164) which move in independent grooves (172 and 174 respectively), which would not be interpreted as a single device actuator causing the two movements as required by the claim.
Claims 22-38 and 69-72 are allowed for incorporating the above limitations due to their respective dependencies on claims 20 and 68.
Regarding claim 61, Shue fails to disclose or make obvious a delivery device, in combination with all of the other elements of the claim, comprising “the needle further includes a vent in the shaft, the vent being spaced from the delivery end.” Shue instead teaches a syringe device with a plunger element (514) that moves through the lumen of a needle (2) and further teaches a vent (429) in the actuator (4) to allow needle retraction. Claims 62-67 are allowed for incorporating the above limitations due to their respective dependencies on claim 61.
Regarding claim 75, Shue fails to disclose or make obvious a delivery device, in combination with all of the other elements of the claim, comprising “an indicator having inidicia” such that “actuation of the device actuator causes the indicia of the indicator to physically move without input of electricity.” Instead, the device of Shue teaches a syringe device with a plunger element (514) that moves through the lumen of a needle (2) and further teaches graduations that are fixed during use of the device (¶0042). Claims 76-77 are allowed for incorporating the above limitations due to their dependencies on claim 75.
Regarding claim 78, Shue fails to disclose or make obvious a delivery device, in combination with all of the other elements of the claim, comprising “a therapeutic substance that is entirely contained within the needle lumen.” Shue teaches a syringe device with a plunger element (514) that moves through the lumen of a needle (2). The body (1) of the device of Shue contains the majority of the therapeutic substance. A person of ordinary skill in the art would not be able to use the device of Shue to deliver a volume of therapeutic substance that is the size of the needle lumen.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Horvath, fails to disclose or make obvious a device as described in claim 41. Specifically, Horvath fails to disclose or make obvious a delivery device, in combination with all of the other elements of the claim, “wherein a plurality of complete rotations of the device actuator is required to achieve a maximum delivery volume.” Horvath instead teaches an inserter device (Fig. 3) with a plunger (300; Figs. 16A-16E) that moves through the lumen of a needle (120) which uses one full rotation only of the actuator to accomplish the delivery step (Figs. 15A-15E, movement of pin 182 in groove 172). 
The closest prior art of record, Horvath, fails to disclose or make obvious a device as described in claim 46. Specifically, Horvath fails to disclose or make obvious a delivery device, in combination with all of the other elements of the claim, comprising “a gear system that couples the device actuator to the plunger and the needle. Horvath instead teaches an inserter device (Fig. 3) with a plunger (300; Figs. 16A-16E) that moves through the lumen of a needle (120), where the device actuator is a slide (162, 164) within the device housing (160) (Fig. 3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783